Mr. Justice Harris delivered the opinion of the court. 3. Mines and minerals, § 89*—right of miner to continue work after demand for props. The fact that a miner, with knowledge of the dangerous condition of the roof of the mine, continued to work two days after props were ordered from the timberman, does not charge him with contributory negligence or with assuming the risk, where there was a custom for the timberman to receive orders for props, and he was charged with knowledge of the dangerous condition of the mine and permitted the miner to work without the direction of the mine manager. 4. Mines and minerals, § 90*—when company bound by custom of timberman to furnish props. Where a mining company has adopted and recognized a custom whereby a miner orders props, caps and timbers from the timberman and has the timberman measure and determine the length of suitable props, it is bound by such custom and the timberman becomes a vice-principal, and his knowledge and neglect of duty is that of the company. 5. Mjnes and minerals, § 187*—when instruction not misleading. In an action against a coal mining company for the death of a miner alleged to have resulted from the failure of defendant to provide props, caps and timbers, .an instruction given for plaintiff which undertook to set out what was necessary to prove under a count in the declaration, held not misleading, for the reason that the declaration referred to caps and timbers while the evidence was with reference to props, there being undisputed evidence that props, caps and timbers are inseparable.